Title: Thomas Cooper to Thomas Jefferson, 2 September 1818
From: Cooper, Thomas
To: Jefferson, Thomas


          
            
              Dear sir
              Philada
Sep. 2. 1818
            
            Wd it not be well to get some thing like the inclosed inserted in the papers of Virginia, Kentucky, & Carolina, with a set of queries wher this is not the time to ascertain if students cannot be taught medecine in Virginia by Virginians, as well as in Philaa by Virginians? Wher the morals as well as the studies, and the expences also, of the sons of virginia planters, could not be as well superintended in Virginia as in Philadelphia? Wher any of the teachers here, are known out of the State of Pennsa except Mr Hare, who is by no means advantageously known in Virginia. These and several other topics that will readily occur to you, may be worked to advantage at the present moment: & therefore I send you the inclosed. The Students here are exasperated at this election.—
            
            So soon as I see M. Correa, I will settle with him when to visit your neighbourhood: in mean time, I am with much respect
            
              Dear Sir Your obliged friend
              Thomas Cooper
            
          
          
            I send papers by this post. I have inclosed a letter to Mr Wood of Petersburgh.
          
        